Citation Nr: 1202159	
Decision Date: 01/20/12    Archive Date: 01/30/12	

DOCKET NO.  09-37 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee



THE ISSUE

Entitlement to service connection for Graves' disease.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had active service from December 1995 to December 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the VARO in Nashville, Tennessee, that denied entitlement to the benefit sought.  

The Board notes that a rating decision by the RO in Nashville in October 2009 denied entitlement to service connection for a number of unrelated disabilities.  The only issue certified for the Board's development at this time is the one listed on the title page.  

The appeal is REMANDED to the RO by way of the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran should further action be required.  


REMAND

Additional development is necessary with respect to the issue on appeal.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claim on appeal.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  

A VA endocrinologist stated in February 2009 that he first saw the Veteran in 2007 for hypothyroidism due to Graves' disease that was initially diagnosed in 2006.  He indicated that in his "first note" he stated she had been having symptoms consistent due to the hypothyroidism for at least a year.  When asked whether the symptoms over time presumably before December 2001 could be due to hypothyroidism, the endocrinologist stated that he did not know whether she underwent testing for hypothyroidism before discharge from service and therefore could not tell for sure, but that it was "quite possible" that her symptoms before 2001 could have been due to a lapsing form of the disease.  When asked how long it would be for the onset of symptoms to a diagnosis of hypothyroidism, he stated it depended on the severity of the symptoms.  He indicated that if mild or nonspecific, the onset could be "up to a decade."  He noted that most diagnoses with significant hypothyroidism symptoms are made within two years.  The endocrinologist did not have access to the entire claims folder, to include the service treatment records.  

The Board notes that it must be clear from an examiner's statements that he or she has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate a medical analysis.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  "When the record leaves this issue in doubt, it is the Board's duty to remand for further development."  Jones v. Shinseki, 23 Vet. App. 281 (2010).  

The Board believes that an attempt should be made to contact the endocrinologist at the VA Medical Center in Nashville and ask him to review the Veteran's service treatment records in addition to the post service records.  

Accordingly, the claim is REMANDED for the following:  

1.  The RO should ask the Veteran to identify all sources of treatment for evaluation she has received for her hypothyroidism since service.  After providing any releases necessary for VA to seek records of such treatment and evaluation, the RO should obtain for the record copies of the complete records of all such treatment and evaluation from any identified source.  To the extent there is an attempt to obtain any records that is unsuccessful, the claims file should contain documentation of any attempts made.  The Veteran should also be informed of the negative results to be given an opportunity to secure such records.  

2.  Thereafter, obtain a supplemental opinion from the VA endocrinologist who made the February 2009 statement with regard to the etiology of the Veteran's Graves' disease.  If that endocrinologist is not available, an opinion should be solicited from another medical professional with sufficient expertise in endocrinology.  The claims file must be made available to the examiner for review.  The examiner should then address the question as to whether it is at least as likely as not (that is, a 50 percent degree of likelihood or greater) that the Veteran's Graves' disease is causally related to her several years of active service.  It should be indicated whether there are in-service symptoms that are indicators of the presence or possible onset of the disease.  The rationale should be provided for any opinion given, and the factors upon which any medical opinion is based must be set forth.  If any opinion with supporting rationale cannot be provided because it would be too speculative, the examiner should explain why this is so.  The examiner should indicate that he or she has made a review of the service treatment records before rendering his or her opinion.  

3.  After all appropriate development has been completed, VA should consider all the evidence of record and readjudicate the claim.  If the benefit sought is denied, the Veteran and her representative should be provided a supplemental statement of the case and be given an appropriate period of time in which to respond.  

The Board intimates no opinion as to any final outcome warranted.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


	                  _________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



